Case 1:19-cv-OO421-CI\/| Document 4 Filed 01/22/19 Page 1 of 19

UNITED STATES DlSTRICT COURT
SOUTHERN DISTRJCT OF NEW YORK

 

ELVIA PERE.Z-VlCTORIO, lndividually and as the
Proposed Administratrix Ofthe Estate of her father. DOCl<et No_
ANGEL PEREZ-RIOS.

 

Plaintift`.
MM
-ogcrin,r!-
THF. CITY ()F NEW YORK. and .lANE_»“J()HN DOES 1-10.
in their official and individual capacities JURY TRIAL DEMANDED
Defendants. ECF CASE

X

 

Plaintiff. ELVlA PEREZ-VICTORIO. Individuall,\-r and as the Proposed Adminislratrix of
the Estate of her l`alher. ANGEL PEREZ-RIOS. by and through her attorneys THE LAW OFFIC ES
OF LESLEY J. LANOIX. as and for their complaint against Defcndants herein. respectfully state and
allege` upon information and belicf. as follows:

INTRODUCTION

l. This is a civil action for monetary relief. including past economic loss. coinpensator_\_-r
damages punitive damages disbursements costs and fees brought under 42 U.S.C. §§ 1981. 1983.
1985. 1986 and 1988. grounded in rights secured by the First. Fourth. Sixth. Eighth and Fourteenth
Amendmcnts to the United Slates Constitution. and other New York State causes of action. This is
brought against the Cl'l`Y OF NEW YORK and .lOHN»'“JANE DOES l-IO. in their individual and
official capacities. for committing acts under color of law and depriving plaintift`of rights secured
by the Constitution and laws of the United States and for acts ofnegligence. Plaintift`alleges that
Mr. Perez-Rios` suffering and death was caused by the correction officers and medical and mental

health providers on Riker`s lsland. The level of abuse_ indifference and misconduct at the heart of

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 2 of 19

this case is stunning and unconscionablel Over the course of several weeks. l\/Ir. Perez~Rios was
subjected to mistreatment so extreme that it was the functional equivalent oftorture, On Januar_v 14_
2016.Mr, Perez-Rios was found b_v correction officers hanging in his cell by a shoe lace. Prior to that
he had been begging for stronger medication to address his mental health issues however. his cries
for help fell were ignored. l-le was declared brain dead on Januar}r 26. 2016, Defendants through its
Of['icers and employees. acting under the pretense and color of law. permitted tolerated and were
deliberately indifferent to a pattern and practice of abuse and neglect at Riker`s lsland mental health
units by Department of C`orrections {hereinafter "DOC`"} and Departrnent of Health and Mental
Hygiene (the hereinafter "DOHMl-l") officers agents employees andf or contracted personnel at the
time of l\/lr. Perez-Rios" mistreatment and death. The widespread tolerance of abuse and neglect
constituted municipal and corporate policy__ practice and custom. and was a proximate cause of Mr.
Perez-Rios` mistreatment and death. and plaintiffs resultant damages hereinbefore alleged

l The wrongful conduct ofdefendants had the tacit authorization of the CITY OF NEW
Y()RK. Said use ot`unjustitied authority deprived Mr. Perez-Rios his civil and constitutional rights
After said unlawful abuse of Mr. Perez-Rios. defendants then conspired to prevent plaintiff from
obtaining information andjustification for the actions taken against him to which he was entitled.
Plaintiffs allege that the Defendants are liable for the violation ofrights because the C`lTY OF NEW
YORK has ignored. condoned and permitted a pattern of abuse of process ofminority persons and
has failed to properly investigate such incidents and discipline the correction officers involved with
the result that correction officers of the CITY OF NEW YORK are encouraged to believe that theyr
could violate the rights of persons such as the plaintiff with impunity and that the CITY OF NEW

YORK has and continues to act in violation of individual rights. constituting through their actions

I'J

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 3 of 19

a policy.

3. Such acts caused the plaintiffs severe damages and injuries including but not limited
to personal injuries to his body and mind_ unnecessary and unwanted pain and suffering death.
violation ofcivil rights permanent damage to reputation and standing in the communit_\'. loss of

comfort. support. extreme mental and emotional harm and stress. impairment ofcarning power. and
other injuries not yet fully ascertained
JURISDICTION AND VENUE

4. This action is brought pursuant to 42 U.S.C. §§ 1981. 1983. 1985 and 1983 and the
First. Fourth. Fiftli. Sixth and Fourteenth Arnendments to the United States Constitution.
.lurisdiction is founded upon 28 U.S.C`. § § 1331 and 134{3) and (4 } and the aforementioned statutory
and constitutional provisions

5. Venue herein is proper under 28 U.S.C. § 1391 (b}: the cause of action arose in the
Southern District of New York and upon information and beliefall parties reside or maintain offices
in Bronx County.

6. Plaintiff submits that they have complied with all of the requirements of General
Municipal Law Section 50 e_t @. Prior hereto. and within the proper time allotted by statutes
Plaintiffs filed Petition to tile a Late Notice ofClaim in compliance with Genera| l\/lunicipa| Law
Section 50 e_t @. and ? CPLR 2151 as against each municipal Defendant. Defendants have failed
10 pay or adjust same.

PARTIES
7. ANGEL PEREZ-RIOS was a resident of the United States and resided at

Riker`s lsland jail in Bronx C`ounty at the time these events occurred At the time of his death on

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 4 of 19

January 26~ 2018. Mr. Perez-Rios was detained at the Anna M. Kross C enter thereinafter “AMK(`"}
at Riker`s Island.

8. During all times mentioned in this complaint. the plaintiff. EL-VIA PEREZ-
VICTORIO. Individually and as the Proposed Administratrix of the Estate of her father. ANGEL
PEREZ-RIOS. was and still is a citizen ofthe United States residing in the County ol`Bronx. State
ofNew York.

9. The defendant The CITY OF NEW YORK ( hereinafter "C ITY" ) is a duly constituted
municipal corporation of the State of l\lew York and is and was the employer of the named
personnel

10. During all times herein mentioned the defendants JANEr'.lOHN DOES l -10. are sued
under fictitious designations because plaintifl`has not been able to ascertain their names and. where
relevant. shield numbers notwithstanding reasonable efforts to do so.

l l. During all times mentioned in this complaint the defendants were acting under color
ol` law. to wit. under color of constitution. statutes ordinances laws rules regulations polices.
customs and usages of the State of`New York andfor the CITY OF NEW YORK.

12. During all times mentioned in this complaint the defendants and each of them.
separately and in concert. engaged in acts or omissions which constituted deprivation of the
constitutional rights privileges and immunities ot`the plaintiffs and while these acts were carried out
under color oflavv. they had no justification or excuse in law and were instead gratuitous illegal.
improper and unrelated to any activity in which law enforcement ofticers may appropriately and

legally engage in the course ofprotecting persons and property or ensuring civil order.

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 5 of 19

13. Each ofthe defendants at all times relevant to this action had the power and the duty
to restrain the Other defendants and prevent them from violating the law and the rights ofthe plaintiff
but each of the defendants failed and refused to perform that dut_v. failed and refused to restrain the

other defendants and thereby became a party to the unnecessary subjection of harm and denial of

basic rights of the plaintiff

FACTUAL ALLEGATIONS

14. On January 24. 2016. Angel Perez-Rios. who suffered from various mental health
illnesses including but not limited to paranoid schizophrenia was housed in a mental health unit at
the Anna M. Kross Center at Riker`s lsland,

15, Mr. Perez-Rios advised correction officers on staff that he was in need of stronger
medication for his mental health illness Days leading to his death on January 26. 2016. Mr_ Perez-
Rios made numerous requests to see his Psychiatrist for mental health treatment.

16. During that time. Mr. Perez-Rios was deliberately neglected by medical and mental
health personnel. uniformed officers and captains deputy and assistant deputy wardens and other
employees from the New York City Department of Correction (the "DOC"). the New York City
Dcpattment ofHealth and Mental Hygiene (the "DOHMH"). and other agents and contractors ofthe
City.

1?. Mr. Percz-Rios was deprived offood` water and medication. On or about January 24.
2016. Mr. Perez-Rios was in such a state of depression and mental despair that he attempted to

commit suicide.

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 6 of 19

18. Upon information and belief. Mr. Perez-Rios was found by DOC correction officers
hanging in his cell by shoe laces. He was near death and taken to E|mhurst Hospital. He was
declared brain dead on .lanuary 26. 2016.

19. Upon information and belief. The New York City Department of Corrections
(hereinafter “DOC"}_ the New York C`ity Board ofCorrection (the "BOC"). and the New York City
Chief Medical Examiner (the “'Medical Examiner") launched an immediate investigation into the
incident.

20. lt is irrefutable that the Defendant City had actual notice ofthe facts pertaining to the
neglect. deliberate indifference medical malpractice and death suffered by Mr. Perez-Rios while and
immediately after it happened Employees ofthe DOC. the DOHMH_the New York City l-lealth and
Hospitals Corporation ("HHC"). and the other City agents and contractors perpetrated andfor
witnessed all of the acts that gave rise to the claims in the proposed notice ofclaim. At least three
City agencies -the BOC and the Medical Examiner. upon information and belief. produced reports

21. Upon information and belief. within months of Mr. Perez-Rios` death. high ranking
officials ofnumerous agencies had personal knowledge of the death. including the commissioner and
deputy commissioners of the DOC. DOHMH deputy and assistant commissioners and medical
directors

22. Upon information and belief. the Defendant City has also been in possession of
records detailing the relevant events from the moment they took place - records that include
surveillance video footage and medical records

23, Furthermore. the Defendant City`s misconduct caused Mr. Perez-Rios` pain and

suffering injuries and death.

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 7 of 19

24. Mr. Perez-Rios was subjected to pain and suffering injuries and death and was denied
his constitutional rights

25. The negligence and other wrongful acts conducted against the Mr. Perez-Rios by the
Defendants herein constituted violation of law and violation of procedures and calculated to scare.
harm and damage Mr. Perez-Rios. Such actions were negligent. reckless unreasonable and
unauthorized as defendants had a duty to keep plaintiff free from harm btit failed to prevent same
and breached their duty and further failed to make reasonable inquiry. failed to investigate properly.
failed to collect and document evidence and failed to protect plaintiffs rights

26. As a consequence of defendants' wrongful actions negligent behavior and violation
of state and federal laws Mr. Perez-Rios was abused neglected endured pain and suffering and
suffered death. The Defendants deprived Mr. Perez-Rios of rights remedies and immunities
guaranteed to every citizen of the United States secured by 42 U.S,C. § 1983 and by the Fourth.

Eighth. and Fourteenth Amendments of the United States Constitution.

AS AN]) FOR A FIRST COUNT
42 U.S.C. 1983

Zi'. Plaintiff repeats reiterates and realleges the foregoing paragraphs as if the same were
fully set forth at length herein.

28. By reason of the foregoing and by confining Mr. Perez-Rios to his ccll_ denying him
access to adequate medical and mental health care. failing to provide medical and mental health
treatment. andfor exhibiting deliberate indifference to Mr. Perez-Rios` rights by not acting on

information which indicated that unconstitutional acts were occurring the Defendants deprived l\/lr.

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 8 of 19

Perez-Rios ot`rights, privileges and immunities guaranteed to every citizen ofthe United States in
violation of42 U.S.C. § 1983 including. but not limited to. rights guaranteed by the Fourth. Eighth.
and Fourteenth Amendments ofthe United States Constitution. The Defendants acted at all relevant
times hereto willfully_ wantonly-x maliciously. and/or with such reckless disregard ofconsequences
as to reveal a conscious indifference to the clear risk ofdeath or serious injury to Mr. Perez-Rios that
shocks the conscious As a direct and proximate result of these violations of Mr. Perez-Rios`
constitutional rights he suffered the damages hereinbefore alleged

29. The Defendants knew that the pattern of abuse and neglect against mentally ill
inmates described above exited at Riker`s lsland mental health units prior to and including the time
l\/Ir, Pere'/_-Rios` mistreatment and death. They created or allowed the continuance of the custom
under mentally ill inmates were illegally and excessively placed in solitary confinement and deprived
of adequate medical care. Their failure to take measures to curb this pattern of abuse and neglect
constituted acquiescence in the known unlawful behavior of their subordinates and deliberate
indifference to the rights and safety of the inmates in their care and custody. including Mr. Perez-
Rios. 'l`he Defendants conduct was a substantial factor in the continuation of such abuse and neglect
and a proximate cause of the constitutional violations alleged in this complaint and of l\/lr. Perez-
Rios" resultant damages hereinbefore alleged

30. The individual Defendants acted under the pretense and color ofstate law and in their
individual and official capacities and within the scope of their respective employments as DOC
andr'or DOI ll\/ll~l officers agents employees and.for contracted personnel, Said acts by Defendants
were beyond the scope of theirjurisdiction. without authority of law. and in abuse oftheir powers

Said Defendants acted willfully. knowinglyq and with the specific intent to deprive Mr. Perez-Rios

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 9 of 19

ofhis constitutional rights secured by 42 U,S.C. § 1983 and by the Fourth. Eighth` and Fourteenth
Amendments ofthe United States Constitution.

31. Defendants through its officers and employees acting under the pretense and color
of law. permitted tolerated and were deliberately indifferent to a pattern and practice of abuse and
neglect at Riker`s island mental health units by DOC and DOHMH officers agents employees andf
or contracted personnel at the time ot` Mr. Perez-Rios` mistreatment and death. The widespread
tolerance ofabuse and neglect constituted municipal and corporate polic_v. practices and custom_ and
was a proximate cause of Mr. Perez-Rios` mistreatment and death. and plaintiff s resultant damages
hereinbefore alleged

3'-_-’. By permitting tolerating. and sanctioning a persistent and widespread policy. practice.
and custom pursing to which Mr. Perez-Rios was abused neglected and suffered death. the
Defendants have deprived Mr. Perez-Rios rights remedies and immunities guaranteed to every
citizen ofthe United States secured by 42 U.S.C. § 1983 and by the Fourth. Eighth` and Fourteenth
Amendments of the Llnited States Constitution.

33. As a direct and proximate result of the misconduct and abuses of authority detailed

above. Plaintiff sustained damages hereinbefore alleged

AND AS FOR A SECOND COUNT
42 U.S.C. 1985

34. Plaintiffrepeats. reiterates and realleges the foregoing paragraphs as ifthe same were
fully set forth at length herein.

35. Defendants‘ accusations and allegations against Mr. Perez-Rios malicious negligent

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 10 of 19

reckless intentional and wrongful and were intended to cause Mr. Perez-Rios injury and to harass
him.

36. Defendants and each of them. expressly and impliedl_v. agreed with each other to
bring about plaintiffs pain and suffering and death. all without lawful or proper basis orjustification
on account of his race and color. All without consideration of plaintiffs rights and in violation of
all ofplaintiffs rights

37. That the violation ofthe laws ofthe State of New York and plaintiffs civil rights were
brought about and caused by the actions of defendants and that the same were a clear and intentional
abuse of process causing plaintiff damages Al| of these rights are secured to plaintiff by the
provisions of the Constitution ofthe United States and by 43 U.S.C. § 1985.

38. As a direct and proximate result of the misconduct and abuses of authority detailed

above. Plaintiff sustained damages hereinbefore alleged

AND AS FOR A THIRD COUNT
42 U.S.C. 1986

39. Plaintiffrepeats. reiterates and real leges the foregoing paragraphs as if the same were
fully set forth at length herein.

40. Defendants herein knew or should have known that the mistreatment of Mr. Perez-
Rios violated his rights guaranteed to him under the Fourth_ Fifth. and Fourteenth Amendments and
42 U.S,C.§ 1983` 1985 and 1986.

41 . Each of` the said Defendants had the authority. ability and concurrent duty under 42

U.S.C , § 1986 to prevent the mistreatment. yet neglected to prevent said violations from occurring.

10

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 11 of 19

and further failed to intervene to protect or aid the Plaintif`f when such violations did in fact occur.

42. Tlte DEFENDANTS` failure to stop these wrongful actions constitutes a breach of
their duty to do so under 42 U.S.C. § 1986.

43. Defendant CITY knew or should have known that the mistreatment oer. Perez-Rios
was a violation of his l`~`ourth_ Fifth and Fourteenth Amendment rights and was tantamount to
unequal protection under the law. in violation of the Plaintiffs fundamental rights under the
Constitution.

44. Said Defendant had and continue to have the power to prevent the continued civil
rights violations against Mr. Perez-Rios._ yet have failed to prevent harm to him.

45. The ClTY`s exoneration of and refusal to discipline the individual DEFENDANTS
for their misconduct against Mr. Perez-Rios is neglectful of`their duty to prevent the further violation
of Mr. Perez-Rios` right to compensation under 42 U.S.C. §§ 's 1983. 1985 and 1986. with such
violation occurring as a result of said officers being improperly cleared of any wrongdoing despite
substantial evidence to the contrary.

46. As a result of the failure ofthe above stated Defendants to prevent the known
civil rights violations stated above, Mr. Perez-Rios suffered extreme fear. pain and suffering death.
personal humiliation and degradation. emotional and psychological harm. and physical injury from
the actions ofthe DEFENDANTS.

4?. As a direct and proximate result of the misconduct and abuses of authority detailed

above. Plaintiff sustained damages hereinbefore alleged

11

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 12 of 19

AND AS FOR A FOURTH COUNT
Medical Malpractiee

48. Plaintiffrepeats_ reiterates and realleges the foregoing paragraphs as ifthe same were
fully set forth at length herein.

49. At all times relevant in this complaint. the City undertook to provide medical and
mental health care to inmates in its custody at Riker`s lsland_. including Mr. Perez-Rios. and it was
legally obligated and had a special duty to do so effectively

50. The City had officers agents employees andfor contracted personnel to provide
medical and mental health care to all inmates in the care and custody of the City at Riker`s lsland
including Mr. Perez-Rios.

51. Defendant Cit_v agreed and purported to provide medical care and services to inmates
at Riker`s lsland including Mr. Perez-Rios.

52. Defendant City through its officers agents employees andfor contracted personnel.
held itselfout as possessing the proper degree oflearning and skill necessary to render medical care.
treatment. and services in accordance with good and accepted medical practice. and that they
undertook to use reasonable care and diligence in the care and treatment of Riker`s lsland inmates
including l\/lr. Perez-Rios.

53. Defendant City was negligent and careless acted contrary to sound medical practice.
and committed acts ofmedical malpractice against Mr. Pei'ez-Rios.

54. Defendant City. through its officers agents employees and»for contracted personnel.
is responsible for their negligence wrongdoing under the doctrine of respondeat .vii;)erior.

55. Defendant City is also responsible for its officers agents employees andfor

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 13 of 19

contracted personnel`s negligence and wrongdoing because it retained them to perform services that
the City had undertaken to perform and was under a special duty and legal obligation to perform.
56. As a result of Defendant`s medical malpractice. negligence. carelessness and
unskillfulness. Mr. Perez-Rios sustained the damages hereinbefore alleged
5')". A certificate of merit pursuant to Section 3012-a ofthe Nevv York Civil Practice Law

and Rules is annexed hereto.

AND AS FOR A FIFTH COUNT
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

58. Plaintiff repeats reiterates and realleges the foregoing paragraphs as ifthe same were
fully set forth at length herein.

59. The Defendants engaged in extreme and outrageous conduct intentionally and
recklessly causing severe emotional distress to Mr. Perez-Rios

60, ln light of the Plaintiffs physical illness said conduct was even more outrageous
callous malicious and dangerous to the emotional well-being of said Mr. Perez-Rios.

61. The Defendants knew that their conduct would cause severe and extreme emotional
harm to l\/lr. Perez-Rios.

62. By reason of the foregoing Defendants are liable to Plaintif`f for the intentional
infliction of emotional distress

63, Defendants their officers agents servants and employees were responsible for the
intentional infliction ofemotional distress suffered by l\/lr. Percz-Rios.

64. Defendant City. through its officers agents employees and/or contracted persomieli

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 14 of 19

is responsible for their wrongdoing under the doctrine of respondeat .s'nperr`or,

65. Defendant City is also responsible for its officers agents employees andfor
contracted personnel`s wrongdoing because it retained them to perform services that the City had
undertaken to perform and Was under a special duty and legal obligation to perform

66, As a direct and proximate result of Dcfendant`s misconduct. Mr. Perez-Rios

sustained the damages hereinbefore alleged

AND AS FOR A SIXTH COUNT
NEGLICENT INFLICTION OF EMOTIONAL DISTRESS

67. Plaintiffrepeats. reiterates and realleges the foregoing paragraphs as ifthe same were
fully set forth at length herein.

68. By reason of the foregoing Defendants are liable to Ms. Perez-Victorio. both in her
capacity as the proposed administratrix and in her individual capacity. for the negligent infliction of
emotional distress

69. Defendants their officers agents servants and employees were responsible for the
negligent infliction of emotional distress suffered by Mr. Perez-Rios.

?0. Defendant C ity. through its officers agents employees and-tr or contracted personnel.
is responsible for their wrongdoing under the doctrine of respondeat superior

?l. Defendant City is also responsible for its officers agents employees andfor
contracted personnel`s wrongdoing because it retained them to perform Seryices that the City had
undertaken to perform and was under a special duty and legal obligation to perform.

72. ./\s a direct and proximate result of Dcfendant`s misconduct. Mr. Perez-Rios

14

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 15 of 19

sustained the damages hereinbefore alleged

AND AS FOR A SEVENTH COUNT
NEGLIGENT HIRING.»'TRAININGI‘RETENTION OF EMPLOYMENT SERVICES

?3. Plaintiffrepeats reiterates and realleges the foregoing paragraphs as ifthe same were
fully set forth at length herein.

?4, Defendant City owed a duty ofcare to Mr. Perez-Rios to prevent the conduct alleged
because under the same or similar circumstances a reasonable. prudent. and careful person should
have anticipated that injury to Mr. Perez-Rios or to those in a like situation would probably result
from the foregoing conduct

?5. Upon information and belief`. ali of the individual defendants were unfit and
incompetent for their positions

?6. Defendant City knew or should have known through exercise of reasonable diligence
that its officers agents employees andfor contracted personnel were potentially dangerous
Defendant city`s negligence in screening. hiring. training. disciplining and retaining these
defendants proximatel_\_-' caused Plaintiff`s injuries

?i'. As adirect and proximate resultofDefendant`s misconduct. Mr. Perez-Rios sustained

the damages hereinbefore alleged

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 16 of 19

AND AS F()R AN EIGHTH COUNT

WRONGFUL DEATH
?8. Plaintiffrepeats reiterates and realleges the foregoing paragraphs as ifthe same were
fully Set forth at length herein.
79, By reason of the foregoing the statutory distributees of M.r. Perez-Rios` estate

sustained pecuniary and non-economic loss resulting from the loss of love. comfort. society.
attention. services and support of Mr. Perez-Rios. Defendants are liable for the wrongful death of
Mr. Perez-Rios.

30. As a consequence. Plaintiff has suffered damages in an amount to he determined at
trial.

AND AS FOR A NINTH COUNT
NEGLlGENCE

31 . Plaintiffrepeats reiterates and realleges the foregoing paragraphs as ifthe same were
fully set forth at length herein.

82. Defendants owed a duty of care to Mr. Perez-Rios as an inmate at Riker`s lsland

83. Defendants breached that duty ofcare that they owed to Mr. Perez-Rios by confining
him to his cell. denying him access to adequate medical and mental health care. failing to provide
medical and mental health treatment andi"or otherwise neglecting his medical and mental health
needs

84. Defendants` breach of their duty of care was the proximate cause ofl\/lr. Perez~Rios`
serious and unnecessary injuries including severe pain and suffering and death.

85. Defendant City. through its officers agents employees andfor contracted personnel.

16

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 17 of 19

is responsible for their wrongdoing under the doctrine of respondeat .oiperi`or.

86. Defendant City is also responsible for its officers agents employees andr`or
contracted personnel`s negligence because it retained them to perform services that the City had
undertaken to perform and was under a special duty and legal obligation to perform

8?. As a direct and proximate result ofDefendant`s misconduct and abuse of authority
detailed above. Mr. Perez-Rios sustained the damages hereinbefore alleged

88. Defendants their officers agents servants and employees were responsible for the

deprivation of l'vir. Perez-Rios` constitutional rights

AND AS FOR A TENTH COUNT
New York State Constitution. Art. l 812

89. Plai ntiff repeats reiterates and realleges the foregoing paragraphs as ifthe same were
fully set forth at length herein.

90, By reason of the foregoing by denying l\/lr. Perez-Rios adequate medical care.
causing his severe pain and suffering and death. defendants deprived him of rights remedies
privileges and immunities guaranteed to every NewYorker by Article l § 12 ofthe New York State
Constitution.

91_ Defendants acted under pretense and color fo state law and their individual and
official capacities and within the scope ofthe respective employments as City and/'or DOC and.»"`or
DOHMH officers agents Or employees Said acts by Defendants were beyond the scope of their
jurisdiction. without authority of lawq and in abuse of their powers and said defendants acted

Willfully. knowingly. and with the specific intent to deprive l\/lr. Perez-Rios of his constitutional

l'?

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 18 of 19

rights secured by Article l § 12 ofthe New York State Constitution,

91 Defendants through their officers agents servants and employees were responsible
for the deprivation of Mr. Perez-Rios` state constitutional rights

93. Defendant City. through its officers agents employees andtor contracted personnel.
is responsible for their negligence under the doctrine of`re.r;)oiiderir superior

94. Defendant City is also responsible for its officers agents employees andfor
contracted personnel`s negligence because it retained them to perform services that the Cit}' had
undertaken to perform and was under a special duty and legal obligation to perform

95. As a direct and proximate result of Dcfendant`s misconduct and abuse ofauthority

detailed above. Mr. Perez-Rios sustained the damages hereinbefore alleged

PRAYER F()R RELIEF

WHEREFORE. Plaintiff respectfully requests judgment against Defendants as follows:
l 1 Awarding compensatory damages in an amount to be determined at trial:
2) Awarding punitive damages against the lndividual Defendants in an amount

to be determined at trial:

3) Awarding Plaintiff reasonable attorneys fees and costs under 42 U.S.C. §
1988; and
4} Directing such other and further relief as the C ourt may deem just and proper.

together with attorneys` fees intercst. costs and disbursements ofthis action.

l8

Case 1:19-cv-OO421-C|\/| Document 4 Filed 01/22/19 Page 19 of 19

A TRIA L B Y J'UR Y !S HEREB Y DEMANDED

Dated: .lanuary 15. 2019
Jamaica. New York

By :

19

Respectfully submitted

THE LAW OFFICES OF

LESLEY dale

LEsLEY;>ttANoi‘x itt-s 1 ssi

.~ittorne_i'.s'_i‘i)r Pfat`nt._")_‘j"

155 - 03 Jamaica Avenue
Jamaica. New York 1 1432
(718)521` - 2700

E-Mail: LanoixLawa_i_`_`taol.com

